Citation Nr: 1201890	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-25 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to an increased disability rating for residuals of a low back injury with arthritis and chronic low back pain syndrome, currently evaluated at 40 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994, February 1996, and December 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the issues for further development in October 2009.

The issues of an increased disability rating for residuals of a low back injury and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2010 written statement, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for acne.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for acne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal - Service Connection for Acne

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In May 1996, the Veteran perfected an appeal as to the issue of entitlement to service connection for acne.  However, the Veteran indicated in a May 2010 written statement that he wished to withdraw his appeal as to this issue.  As the pertinent criteria have been met, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to the issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for acne is dismissed.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issues of entitlement to an increased disability rating for residuals of a low back injury and TDIU.  

As to the claim for an increased rating for the Veteran's low back disability, the Board notes that while the Veteran was afforded a post-remand VA examination in May 2010 which provided VA with additional pertinent evidence as to this claim, the RO/AMC did not thereafter issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2011) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that a remand for a SSOC is required.  Id.

Regarding the TDIU claim, the Veteran asserts that he cannot work mainly due to his back disability.  The Veteran's representative has argued that the VA opinions regarding unemployability are insufficient and did not consider all the Veteran's service-connected disabilities.  The representative further asserts that the VA relied on its own evaluation of the Veteran's ability to maintain employment, rather than relying on the objective evidence of record.  

After a review of the opinion in question, the Board finds that the Veteran's representative's arguments have merits.  As such, the Board finds that a further examination is necessary to determine whether the Veteran is entitled to TDIU.  See 38 U.S.C.A. § 5103A(d) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Specifically, the Board finds that a remand is required to obtain medical opinion evidence as to the extent to which the Veteran's low back disability, in conjunction with his other service-connected disabilities, affects his ability to obtain and maintain substantially gainful employment.  

Given the Veteran's claims regarding receiving ongoing treatment for his low back disorder and his other service connected disabilities, while the appeal is in remand status his contemporaneous treatment records from all of his healthcare providers that have not as yet been associated with the claims file should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Given the above development, the Board finds that a VA examination is also required to obtain a detailed description of the current level of severity of the Veteran's low back disability.  See 38 U.S.C.A. § 5103A(d); Green, supra.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's contemporaneous treatment records from all of his healthcare providers that have not as yet been associated with the record.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC scheduled the Veteran for a VA examination to ascertain and evaluate the current level of severity of his low back disability and to determine the effect it has on his ability to obtain and maintain substantially gainful employment.  The claims file should be provided to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  

a)  After conducting the examination, the examiner should report the extent of the Veteran's low back disability in accordance with VA rating criteria, to include complete range of motion findings and neurological manifestations.  The examiner should discuss any functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements as well as note the effect of any weakened movement, excess fatigability, or incoordination.

b)  After conducting the examination, the examiner should also specifically address whether the Veteran's low back disability in conjunction with his other service-connected disabilities, including his hearing loss, diabetes, and bilateral lower extremity neuropathy, render the claimant unable to secure or follow a substantially gainful occupation.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  

Complete rationales must be provided for all opinions offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a higher rating for a low back disability is warranted and whether a TDIU may be granted.  Such adjudication should consider the claimant's painful motion and whether staged ratings are needed.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

4.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a SSOC that specifically lists his low back disability rating claim and his TDIU claim.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the March 2007 SSOC as to the low back disability rating claim and since the July 2011 SSOC as to the TDIU claim, to include a summary of the evidence received, any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


